In this action to recover money owing upon a contract, plaintiff appeals from an order of the Supreme Court, Nassau County, entered November 18, 1974, which granted defendants’ motion to compel plaintiff to accept final payment under a stipulation of settlement. At a conference in this court held on February 25, 1975 plaintiff pro se and the attorney for defendants entered into a written stipulation that plaintiff acknowledges receipt in full of all moneys *754owing by defendants, that plaintiff shall execute certain documents, which shall be prepared by defendants’ attorney, and that the appeal is withdrawn. Under the circumstances, the appeal is deemed withdrawn, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.